Citation Nr: 0733178	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-43 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for gouty arthritis, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1986 to June 
1989.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  

The Board notes that the RO mistakenly included the issue of 
service connection for gastroesophageal reflux in the August 
2006 Supplemental Statement of the Case.  That claim was 
filed by the veteran in April 2006 and a rating decision was 
issued in November 2006.  A Notice of Disagreement has not 
been filed and that issue is not currently before the Board. 


FINDINGS OF FACT

Gouty arthritis was manifested by occasional exacerbations of 
pain, stiffness, heat, redness and swelling; and no 
incapacitating exacerbations, symptom combinations productive 
of definite impairment of health, anemia or ankylosis.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for gouty arthritis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
April 2002, prior to the initial decision on the claim in 
July 2003, and again provided notice in January 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, VA 
Compensation and Pension Examinations were conducted in May 
2003 and July 2006.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The veteran's gouty arthritis is current rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5017 which 
requires evaluation under Diagnostic Code 5002 for rheumatoid 
arthritis.  Diagnostic Code 5002 assigns various ratings 
based on whether rheumatoid arthritis is an active process or 
manifested by chronic residuals.  For an active process, a 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis; a 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations are less than the criteria for a 100 percent 
rating, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits evaluation based on limitation 
of motion or ankylosis, favorable or unfavorable, of specific 
joints affected consistent with applicable diagnostic codes.  
A Note provides that the rating for active process cannot be 
combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2007).  

The Board finds that the veteran is entitled to a 20 percent 
evaluation for gouty arthritis based on the objective medical 
evidence of record and the veteran's statements.  In the May 
2003 and July 2006 VA Compensation and Pension Examinations, 
the veteran reported that he had occasional pain in his toes 
and arches of his feet.  He experienced occasional stiffness, 
swelling, redness and heat.  In the May 2003 examination, the 
veteran indicated that he had biweekly flare-ups with 
increased pain.  He did not use a cane, crutches or braces.  
In the July 2006 examination, the veteran described 
exacerbations every one to two months that lasted several 
hours up to half of a day which were treated with Tylenol, 
ice, rest and fluid intake.  The veteran could not stand 
longer than 15 to 20 minutes and could walk for 1 to 1.5 
miles.  In both VA examinations, the physical examination of 
the veteran's ankles and feet appeared normal.  In May 2002 
and May 2003, x-rays revealed normal ankles, normal right 
foot and degenerative changes in the left big toe.  

The veteran has a well established diagnosis of gout which 
was service connected in October 1989.  The Board affords the 
veteran the benefit of the doubt and accepts his report of 
exacerbations.  Accepting the veteran's account of the number 
of exacerbations per year, the veteran had more than one or 
two exacerbations per year as required for a 20 percent 
rating.  The veteran is not entitled to a 40 percent 
evaluation or higher, however, because the exacerbations were 
not incapacitating and there was no anemia.  In the July 2006 
VA examination, the veteran described the flare-ups as not 
incapacitating and did not require physician ordered bed 
rest.  The examiner found no evidence of anemia.  There was 
also no definite impairment of health besides pain.  
Therefore, because the veteran had several nonincapacitating 
exacerbations per year, a 20 percent evaluation is assigned 
and a higher evaluation is not warranted.  

Additionally, the veteran is not entitled to an increased 
evaluation for chronic residuals of his arthritis.  The only 
possible applicable diagnostic code for chronic residuals 
would be for limitation of motion of the ankles.  The Board 
acknowledges that the July 2006 examiner concluded that the 
tenderness in the veteran's ankles was not the result of the 
gouty arthritis because there were no erosions in the joints.  
To ensure completeness of the evaluation, the Board also 
points out the maximum evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limitation of motion of the ankle is 
20 percent.  As the veteran is already receiving 20 percent 
for his arthritis, an increased evaluation is not possible 
under this code.  

Additionally, a schedular rating of 40 percent for limitation 
of motion is not warranted unless there is evidence of 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  See 
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  In 
this case, however, there is no evidence of ankylosis.  

Furthermore, as the veteran's arthritis disability is not 
rated under a diagnostic code pertinent to limitation of 
motion, the DeLuca, supra, factors are not for consideration.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
indicated that he was able to work.  He limited the amount of 
time he stood or walked in his occupation to accommodate his 
disability.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to a 20 percent evaluation for gouty arthritis is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


